Citation Nr: 9909734	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  95-11 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
right medial meniscectomy, evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1961 to December 
1962.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles.

The veteran provided testimony before a Hearing Officer at 
the RO in December 1994.  He subsequently requested another 
hearing but canceled it.

The Board remanded the case in July 1997 on the then issue of 
entitlement to an evaluation in excess of the 10 percent then 
assigned under Diagnostic Code 5259 for post-operative scar, 
removal of the medial meniscus, right knee.

In November 1998 the RO affirmed the long-standing 10 percent 
rating for status post right medial meniscectomy under 
Diagnostic Code 5259, and granted service connection for 
traumatic osteoarthritis of the right knee with assignment of 
a separate 10 percent rating under Diagnostic Code 5010 
effective June 24, 1994, the date of claim for increased 
compensation benefits.  Since this is not the maximum 
assignable, pursuant to AB v. Brown, 6 Vet. App. 35 (1993), 
the case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran had right knee surgery with residuals 
comparable to removal of the semilunar cartilage, 
symptomatic, without locking or joint effusion.

2.  Right knee osteoarthritis has been productive of pain 
with limitation of motion of one major joint since June 24, 
1994, date of claim for increased compensation benefits.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals, right medial meniscectomy, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
3.322(a), 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5259 (1998).

2. The criteria for an initial evaluation in excess of 10 
percent for osteoarthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Criteria

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into 
active service, whether the particular condition was noted at 
the time of entrance into active service, or whether it is 
determined upon the evidence of record to have existed at 
that time.  It is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule except that if the disability is 
total (100 percent) no deduction will be made.  If the degree 
of disability at the time of entrance into service is not 
ascertainable in terms of the schedule, no deduction will be 
made.  38 C.F.R. § 3.322(a).


Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Conclusions reached on any given medical issue to include a 
determination with regard to such things as degree or extent 
of functional impairment of a disability, etc., the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has repeatedly admonished 
that VA cannot substitute its own judgment or opinion for 
that of a medical expert.  See, i.e., Colvin v. Derwinski, 1 
Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
both entitlement to the assignment of specific ratings must 
be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The Court has also reviewed the method of evaluating 
increased ratings for musculoskeletal disorders in recent 
holdings.  In particular, it has addressed the use of several 
sections of 38 C.F.R. Part 4.  When a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) 
must be considered, and the examination(s) upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Court held in Hicks v. Brown, that once degenerative 
arthritis is established by X-ray evidence, there are three 
circumstances under which compensation may be available for 
service-connected degenerative changes: 

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned; (2) where the objectively confirmed limitation of 
motion is not of a sufficient degree to warrant a compensable 
rating under the code or codes applicable to the joint or 
joints involved, a rating of 10 percent will be assigned for 
each major joint or group of minor joints affected, "to be 
combined, not added"; and (3) where there is no limitation 
of motion, a rating of 10 percent or 20 percent, depending 
upon the degree of incapacity, may still be assigned if there 
is X-ray evidence of the involvement of 2 or more major 
joints or 2 or more minor joint groups.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the Court noted 
that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in."  Hicks v. Brown, 8 Vet. App. 
417 (1995). 

When an unlisted condition is encountered, it may be rated 
without conjecture by analogy to another disability which has 
a closely related function.  38 C.F.R. § 4.20 (1998).

Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Under Diagnostic Code 5256, provided for knee ankylosis, if 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more, 60 percent is assignable; if in flexion between 20 
degrees and 45 degrees, 50 percent is assignable; if in 
flexion between 10 degrees and 20 degrees, 40 percent is 
assignable.  

When at a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees, 30 percent is 
assignable.  Under Diagnostic Code 5257 provided for other 
knee impairment, when there is recurrent subluxation or 
lateral instability which is severe, 30 percent is 
assignable; when moderate, 20 percent is assignable; or when 
slight, 10 percent is assignable.  

When there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint, 20 
percent is assignable under Diagnostic Code 5258.  When there 
is cartilage, semilunar, removal of, symptomatic, 10 percent 
is assignable under Diagnostic Code 5259.  Under Diagnostic 
Code 5260, when there is limitation of flexion to 15 degrees, 
30 percent is warranted.  When flexion is limited to 30 
degrees, 20 percent is warranted.  When flexion is limited to 
45 degrees, 10 percent is warranted.  When flexion is limited 
to 60 degrees, zero percent is warranted. 

Under Diagnostic Code 5261, when there is limitation of leg 
extension to 45 degrees, 50 percent is warranted.  When 
extension is limited to 30 degrees, 40 percent is warranted.  
When extension is limited to 20 degrees, 30 percent is 
warranted.  When extension is limited to 15 degrees, 20 
percent is warranted.  
When extension is limited to 10 degrees, 10 percent is 
warranted.  When extension is limited to 5 degrees, zero 
percent is warranted.  

Under Diagnostic Code 5262 provided for impairment of the 
tibia and fibula, when there is nonunion with loose motion, 
requiring brace, 40 percent is warranted.  When there is 
malunion with marked knee or ankle disability, 30 percent is 
warranted.  With moderate knee or ankle disability, 20 
percent is warranted.  With slight knee or ankle disability, 
10 percent is warranted.  Under Diagnostic Code 5263, when 
there is genu recurvatum (acquired, traumatic, with weakness 
and insecurity in weight-bearing objectively demonstrated), 
10 percent is warranted.  

Under 38 C.F.R. § 4.71, Plate II, normal range of knee motion 
is identified as flexion and extension of 140 degrees to 0 
degrees.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1998).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1998).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestation 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994);  Fanning v. Brown, 4 Vet. App. 225 (1993).

In addition, the Court has held that a separate, additional 
rating may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1998); Esteban v. Brown, 6 Vet. App. 259 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

A review of the service medical records discloses that the 
veteran originally injured his right knee in January 1961 
when he raised from a squatting position and twisted at the 
same time.  He underwent arthrotomy and a medial meniscus was 
removed.  His postoperative course was uneventful.

A March 1963 VA medical examination disclosed no radiographic 
abnormalities of the right knee.  On examination was seen a 
healed, surgical scar on the medial aspect of the right knee.  
Extension was very mildly limited and mild crepitus was 
elicited on flexion.  The veteran was employed as a machinist 
and he complained that he could not stand too long.

In April 1963 the RO granted service connection for a 
postoperative scar for removal of a medial meniscus of the 
right knee on the basis of aggravation.  The RO assigned a 10 
percent evaluation in view of the slightly symptomatic 
condition of the knee.  No indication was given as to 
evaluation of the right knee prior to entrance in service.

Extensive VA outpatient records are in the file for 
comparative purposes.

A special VA examination was undertaken in June 1998.  The 
examiner specifically noted that he had reviewed the entire 
two folders associated with the file including all clinical 
records.  At that time, the veteran reported that in addition 
to the initial inservice injury which required meniscectomy, 
he had had a repeat injury in November 1996 when he worked 
for Hertz, and was moving a car when a bumper struck him on 
the right calf and knocked him sideways.  He received therapy 
for three months under Workmen's Compensation.

The veteran was somewhat vague in expressing his specific 
complaints, although he said that at times, he had a sharp 
pain and could not walk well.  He said he had used the cane 
for 3 years, and the examiner noted that he was using the 
cane in the wrong hand.  He complained of having swelling and 
pain even at rest.  He wore a hinged brace from VA.  

On examination the veteran stood with mild genu varus of both 
legs.  There was a 6" medial parapatellar scar on the right 
knee.  There were osteophytes palpable over the distal 
femoral condyle and slightly over the lateral femoral 
condyle, anteriorly.  He was flat footed and walked with a 
limp.  He could do heel and toe walking.  His squat was half 
normal.

Examination of the right knee showed full extension, and 
flexion was to 110 degrees.  There was crepitation on flexion 
extension, mild and more so on patellofemoral compression 
without pain.  The veteran said he had tenderness to 
palpation over the medial and lateral joint line of the right 
knee.  There did not appear to be any instability in the 
ligaments.  Lachman's and anterior/posterior drawer tests 
were normal.  

The examiner noted that X-rays had confirmed the presence of 
osteoarthritis, which he felt was the long-term consequence 
of the prior medial meniscectomy along with secondary 
problems related to his managing a restaurant and apartments.  

The examiner did not feel that the industrial injury several 
years before had had too much of an impact.  And although the 
veteran said that he had changed over time, he was unable to 
specify what changes had made him worse.  The veteran was 
noted to work on his feet for prolonged periods of time as 
manager of a restaurant and apartments.

Analysis

Initially, the Board finds that the appellant's claim for 
increased evaluations for his right knee disorder is well-
grounded within the meaning of 38 U.S.C.A. § 5107.  That is, 
the claim is a plausible one.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990);see also, Proscelle v. Derwinski, 2 Vet. 
App. 269 (1992).  The Board finds that the aggregate record, 
including outpatient records and recent VA examination 
reports constitute an adequate basis for assessing his 
disability picture.  There is no need for any additional 
development before an informed determination can be made on 
the issue under review.  In that regard, the Board previously 
remanded the case and extensive development was done 
thereafter, reports from which are in the file.

The Board also notes that this case involves an appeal as to 
the initial rating with regard only to the osteoarthritic 
part of the assessment of the right knee disability, 
something added to [but without detracting from the already 
established other rating] by the RO subsequent to the Board's 
1997 remand, in the course of the reassessment of the rating 
for meniscal surgery.  This rating was assigned, effective 
from June 24, 1994, the specific date of the veteran's claim 
for increase.  Fenderson v. West, No. 96-947, slip op. At 8 
(U.S. Vet. App. Jan. 20, 1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Id. at 9.  However, in the case at hand, the Board finds that 
a staged rating is not appropriate with regard to an 
increased evaluation for osteoarthritis of the right knee as 
disablement related thereto is predicated on pain with 
limitation of motion of one major joint under Diagnostic Code 
5010.  



Also, the Board notes that the RO granted service connection 
for a postoperative scar for removal of the medial meniscus 
of the right knee on the basis of aggravation when it issued 
a rating decision in April 1963.  It was apparent at the time 
of the rating decision that the RO could not determine the 
degree of disability of the right knee at the time of the 
veteran's entrance into service when it assigned a 10 percent 
evaluation.  Accordingly, the Board's consideration of the 
current evaluation of the right knee does not include a 
deduction from the present evaluation the degree of any 
disability existing at the time of entrance into service in 
terms of the rating schedule.  38 C.F.R. § 3.322(a).

The Board notes that there are several alternative methods 
for rating the veteran's right knee disability.  Accordingly 
the Board must consider them all in order to determine which 
is most appropriate.  The RO has chosen one path, namely to 
assign two, separate 10 percent ratings.  The Board might or 
might not have chosen such a path, but in any event, must 
address it, and if determining that a change is warranted, is 
required to justify any such change it may make therein.

The other possibility is to rate the overall right knee 
disability under a single Diagnostic Code, and for that 
purpose, the right knee disability is currently assigned a 
combined rating of 20 percent, as noted by the RO in the most 
recent action.  

In analyzing the aggregate evidence with regard to the 
condition of the veteran's right knee, the veteran has 
ongoing problems with his pain and stiffness, made worse by 
an industrial accident a few years earlier.  He has been 
prescribed a brace by VA, which he uses to stabilize the 
knee, and uses a cane for support.

The long-standing rating of 10 percent for the meniscal 
surgery with removal of the semi-lunar cartilage is the 
maximum assignable under Code 5259, and there is no special 
reason for changing that rating.  The symptoms associated 
therewith are relatively minimal.  




However, the RO has seen fit to add to that rating in the 
form of a separate rating for osteoarthritis involving the 
right knee.  The degenerative changes have been confirmed on 
X-rays, but the veteran is noted to have no more than mild 
crepitation.  He argues that he has pain on certain 
movements, and tenderness is noted on palpation of the 
patellar area.  Nonetheless, objective motions of the right 
knee showed full extension, and flexion of 110 degrees.  This 
is no more than generally slight in a single plane.  There is 
no measurable instability as might warrant a rating under 
Code 5257, or ankylosis or other functional impairment as 
would warrant the use of other Codes.  

The RO assigned a 10 percent rating under Code 5010 primarily 
to reflect the presence of arthritic changes in a major 
joint, the right knee.  In keeping with Court mandates, this 
contemplates the complaints of pain on movement.

The RO's recent increase in the aggregate rating, established 
by adding the 10 percent for arthritis to the 10 percent 
already assigned for the surgical residuals satisfactorily 
reflects any increased disability picture manifested by the 
clinical records, and is combined to 20 percent in any event.  

This action by the RO essentially responds to the opinions of 
the VA General Counsel permitting the assignment of a 
separate evaluation for arthritis and where the diagnostic 
code applicable to his disability is not based upon 
limitation of motion.  VAOPGCPREC 23-97 (O.G.C. Prec. 23-97); 
VAOPGCPREC 9-98 (O.G.C. Prec. 9-98).  

Additionally, the Board would note at this time that in view 
of the fact that the veteran is in receipt of the maximum 
schedular evaluation for his postoperative residuals of a 
medical meniscectomy under Diagnostic Code 5259, application 
of the criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59 is not 
warranted.


The Board notes that the 1998 VA examination included a 
finding of a 6" medial parapatellar scar, obviously healed, 
with no evidence of poor nourishment with repeated 
ulceration, tenderness and pain on objective demonstration, 
or causative of limitation of function.  As such, a separate 
compensable disability evaluation for the veteran's scar is 
not warranted.

As stated previously, the RO has rated the veteran under 
Codes 5259 and 5010, and even if the Board might not have 
particularly chosen those, the ratings thereunder are totally 
justifiable, and in any event, even to rate under other code 
provisions would not result in any greater compensation for 
the right knee disability.

It is not argued nor shown that the service-connected right 
knee disability, in and of itself, renders the veteran's 
disability picture unusual or exceptional in nature.  In this 
regard, it has not required frequent inpatient care and it 
has not, in and of itself, markedly interfered with 
employment as a manager of a restaurant and apartments as to 
render impractical the application of regular schedular 
standards.  Any interference with employment is already 
considered in the current 20 combined schedular evaluation.  
There is no basis presented upon which to predicate referral 
of the veteran's case to the Director of the VA Compensation 
and Pension Service for consideration of an increased 
evaluation on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right medial meniscectomy is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for osteoarthritis of the right knee is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 
- 14 -


- 1 -


